DEAN HELLER Filed in the office of Document Number Secretary of State 20050580166-93 206 North Carson Street Ross Miller Filing Date and Time Carson City, Nevada 89701-4299 Secretary of State 11/29/2005 3:12 PM (775) 684 8708 State of Nevada Entity Number Website: secretaryofstate.biz E0802622005-3 Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: SUCCESS EXPLORATION & RESOURCES, INC. 2. Resident Agent Alexander Long Name and Street Name Address: 9361 Buckhaven Dr. Las Vegas NEVADA (must be a Nevada address Street Address City State Zip Code where process may be 9101 W. Sahara 105-195 Las Vegas NEVADA served) Optional Mailing Address City State Zip Code 3. Shares: 70,000,000 Common 5,000,000 Preferred both classes: $0.001 (number of shares Number of shares Par value: Number of shares corporation authorized to with par value: without par value: Issue) 4. Names Alexander Long & Addresses, Name of Board of 9361 Buckhaven Dr. Las Vegas NEVADA Directors/Trustees: Street Address City State Zip Code (attached additional page there is more than 3 Name directors/trustees) 5. Purpose: The purpose of this Corporation shall be: (optional-see instructions) Anylawful legalpurpose 6. Names, Address Alexander Long /S/Alexander Long and Signature of Name Signature Incorporator: 9361 Buckhaven Dr. Las Vegas NEVADA (attached additional page Street Address City State Zip Code there is more than 1 incorporator) 7. Certificate of I hereby accept appointment as Resident Agent for the above named corporation. Acceptance of Appointment of /S/Alexander Long November 20th, 2005 Resident Agent: Authorized Signature of R.A. or On Behalf of R.A. Company Date This form must be accompanied by appropriate fees. See attached fee schedule.
